 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:18-CR-057-MMD-WGC

 9                Plaintiff,                        Preliminary Order of Forfeiture

10         v.

11 MARCO ANTONIO RAMIREZ,
   a/k/a Anthony,
12

13                Defendant.

14         This Court finds Marco Antonio Ramirez, a/k/a Anthony, pled guilty to Count 1 of

15 a 14-Count Superseding Indictment charging him with conspiracy to possess with intent to

16 distribute and to distribute at least 50 grams of actual methamphetamine in violation of 21

17 U.S.C. §§ 841(a)(1) and 846. Superseding Indictment, ECF No. 192; Plea Agreement, ECF

18 No. 400; Change of Plea, ECF No. 402.

19         This Court finds Marco Antonio Ramirez, a/k/a Anthony, agreed to the forfeiture

20 of the property set forth in the Plea Agreement, the Second Bill of Particulars, and the

21 Forfeiture Allegation of the Superseding Indictment. Superseding Indictment, ECF No. 192;

22 Second Bill of Particulars, ECF No. 236; Plea Agreement, ECF No. 400; Change of Plea,

23 ECF No. 402.

24         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States

25 of America has shown the requisite nexus between property set forth in the Plea Agreement,

26 the Second Bill of Particulars, and the Forfeiture Allegation of the Superseding Indictment

27 and the offense to which Marco Antonio Ramirez, a/k/a Anthony, pled guilty.

28 / / /
 1          The following property is (1) any property constituting, or derived from, any

 2   proceeds obtained, directly or indirectly, as the result of violations of 21 U.S.C. §§ 841(a)(1)

 3   and 846 and (2) any property used, or intended to be used, in any manner or part, to

 4   commit, or to facilitate the commission of violations of 21 U.S.C. §§ 841(a)(1) and 846, and

 5   is subject to forfeiture pursuant to 21 U.S.C. § 853(a)(1), 853(a)(2), and 853(p):

 6          1. $1,000.00 in US Currency seized from Alberto Acosta-Macias at 3503 Postre Ct.;

 7          2. $213.00 in US Currency seized from Jose Mora at 460 E. Grove St.;

 8          3. $607.00 in US Currency seized from Shawn Curl at 4986 S. Virginia St.;

 9          4. $996.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

10          5. $2,750.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

11          6. $16,021.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

12              and

13          7. $3,785.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.

14   (all of which constitutes property).

15          This Court finds that the United States of America may amend this order at any time

16   to add subsequently located property or substitute property to the forfeiture order pursuant

17   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

18          This Court finds the United States of America is now entitled to, and should, reduce

19   the aforementioned property to the possession of the United States of America.

20          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

21   DECREED that the United States of America should seize the aforementioned property.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

23   rights, ownership rights, and all rights, titles, and interests of Marco Antonio Ramirez,

24   a/k/a Anthony, in the aforementioned property are forfeited and are vested in the United

25   States of America and shall be safely held by the United States of America until further

26   order of the Court.

27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

28   of America shall publish for at least thirty (30) consecutive days on the official internet
                                                     2
 1   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

 2   describe the forfeited property, state the time under the applicable statute when a petition

 3   contesting the forfeiture must be filed, and state the name and contact information for the

 4   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

 5   and 21 U.S.C. § 853(n)(2).

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 7   or entity who claims an interest in the aforementioned property must file a petition for a

 8   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 9   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

10   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

11   right, title, or interest in the forfeited property and any additional facts supporting the

12   petitioner’s petition and the relief sought.

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

14   must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

15   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty

16   (30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

17   after the first day of the publication on the official internet government forfeiture site,

18   www.forfeiture.gov.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

20   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

21   Attorney’s Office at the following address at the time of filing:

22                  Daniel D. Hollingsworth
                    Assistant United States Attorney
23                  James A. Blum
                    Assistant United States Attorney
24                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
25

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

27   described herein need not be published in the event a Declaration of Forfeiture is issued by

28   ///
                                                      3
 1   the appropriate agency following publication of notice of seizure and intent to

 2   administratively forfeit the above-described property.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 4   copies of this Order to all counsel of record.

 5                September 25
            DATED _____________________, 2019.

 6

 7

 8                                               HONORABLE MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
         Case 3:18-cr-00057-MMD-WGC Document 438 Filed 09/13/19 Page 5 of 5



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   September 13, 2019.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
